i*

FILED

MAY 94 2010
UNITED STATES DISTRICT COURT Clerk, U 5 D_ _
FoR THE DISTRICT oF CoLUMBIA aankr[,,,'tcy'$ct;'§rttanr~
S
Delontee Smothers, )
)
Plainrifr, )
)
v. ) Civil Action No.: _,, _
) 1L Wb93
Daniel Quillin, )
)
Defendant. )
MEMORANDUM OPINION

P1aintiff Delontee Smothers filed, in the United States District Court for the District of
New Jersey, an application to proceed without prepayment of fees and a pro se complaint. That
court granted the application and transferred the case to this district. The complaint will be
dismissed because it is barred by collateral estoppel.

Smothers is a prisoner serving a sentence imposed by the Superior Court of the District of
Columbia, after Smothers pled guilty. He was represented in his criminal proceedings by Daniel
Quillen, who is identified as a public defender and named as the defendant in this case.
Smothers alleges that Quillen provided him ineffective assistance of counsel and that his guilty
plea was not an informed one, Complaint at 5, and seeks as relief $l .8 million in damages, z'd.
at 4.

In 2007, Smothers filed a motion to withdraw his guilty plea on the ground that Quillen
"was ineffective in that he made promises to the defendant regarding his decision to plead
guilty." See ia’., Exhibit (Order of Superior Court of the District of Columbia, July 12, 2007)
at 2. The Superior Court treated the motion as a request to withdraw his guilty plea under

Superior Court Criminal Rule 32(e), and determined that "the record conclusively shows that

ah

[Smothers] knowingly, intelligently, and voluntarily accepted the plea bargain." Id. at 2. Finding
that the record belied Smothers’s claims that he was not informed of the consequences of his
plea, id. at 2, 3, the Superior Court denied Smother’s motion to withdraw his guilty plea.
The Superior Court’s determination that Quillen’s performance was not constitutionally

deficient as it relates to Smothers’ guilty plea operates to bar Smothers’s attempt to relitigate that
same issue here.

The legal standards for ineffective assistance of counsel in the [criminal]
proceedings . . . and for legal malpractice in those same proceedings are
equivalent. See McCora' v. Bailey, 636 F.2d 606, 609 (D.C. Cir. 1980); Bigel0w v.
Knight, 737 F.Supp. 669, 671 (D.D.C. l990). In either instance, the proponent
must establish both that the performance was deficient and that the deficient
performance was the proximate cause of injury to the counsel’s client. Nz'osi v.
Aiell0, 69 A.2d 57, 60 (D.C. 1949); Bigelow v. Km'ght, 737 F.Supp. at 671.

Where the issue of defense counsel’s performance has been litigated and decided,
the plaintiff is estopped from relitigating the same performance issues in another
forum. See McCord v. Bailey, 636 F.2d at 609-10 (col1ateral estoppel bars a legal
malpractice claim in a civil suit after a court in a criminal appeal has determined
that counsel did not give ineffective assistance); Bigel0w v. Knight, 737 F.Supp. at
671 (citing McCord v. Bailey and applying collateral estoppel after decision in a
criminal appeal made under D.C. Code § 23-l lO).

Hinton v. Rudasill, 624 F. Supp. 2d 48, 52 (D.D.C. 2009). The July 12, 2007 Order of the
Superior Court of the District of Columbia that is appended to the complaint forecloses this
complaint for malpractice damages. Because Smothers’s malpractice claims are collaterally
estopped, his complaint fails to state a claim upon which relief may be granted and will be
dismissed on the Court’s authority under 28 U.S.C. § l9l5A(b)(l).'
A separate order accompanies this memorandum opinion.

ad 

Date: w 3 @/ L@ / 0 Ui{itc’d States District Judge

l This decision constitutes a "strike" for purposes of 28 U.S.C. l9l5(g).

2